31 N.J. 221 (1959)
156 A.2d 251
THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK, PLAINTIFF-RESPONDENT,
v.
ROY G. JACOBSEN, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 10, 1959.
Decided December 7, 1959.
*222 Mr. Roy G. Jacobsen, defendant-appellant, argued the cause in propria persona.
Mr. Charles M. Egan argued the cause for the plaintiff-respondent.
*223 PER CURIAM.
Appellant seeks by appeal to review the judgment of the Appellate Division affirming the judgment of the Law Division dismissing his counterclaim 53 N.J. Super. 574. An appeal as of right does not lie in this case. The appropriate course would have been to petition for certification. Appellant being untutored in the law, we would incline to consider his brief as a petition for certification and allow an appeal if some meritorious basis for review were revealed. But we find no merit in the appellant's position and hence the appeal is dismissed.
For dismissal  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR and SCHETTINO  6.
Opposed  None.